Per Curiam.

From an order of the board of equalization of King County, denying the respondent’s petition for a reduction of his assessment, he appealed to the.superior court for that comity and the appellant having appeared therein specially and objected to the jurisdiction of that court to entertain said appeal, its objections were overruled and a judgment was entered, from which it has appealed.
An appeal does not lie from a board of equalization to the superior court. Olympia Water Works v. Thurston County, 14 Wash. 268 (44 Pac. 267); Buchanan v. Adams County, post.
The judgment will he reversed and the cause remanded with directions to the superior court to dismiss the proceeding.